                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

                                                :
TAKIMA HAWKINS,                                 :
                             Plaintiff,         :
                                                :
                       v.                       :                  No. 2:17-cv-05748
                                                :
NANCY A. BERRYHILL,                             :
                  Defendant.                    :
                                                :

                                            ORDER

       AND NOW, this 30th day of October, 2018, upon consideration 1 of Plaintiff’s Complaint,
ECF No. 3, the Administrative Record, ECF No. 7, Defendant’s Answer, ECF No. 8, Plaintiff’s
Brief and Statement of Issues in Support of Request for Review, ECF No. 11, Defendant’s
Response to Request for Review, ECF No. 12, and the Report and Recommendation of United
States Magistrate Judge Thomas J. Rueter, ECF No. 14, it is ORDERED that:

       1.      The Report and Recommendation, ECF No. 14, is APPROVED and
ADOPTED.
       2.      Plaintiff’s request for review, ECF No. 11, is GRANTED, and the decision of the
Commissioner of Social Security is REVERSED to the extent that the matter is REMANDED


1
         When neither party objects to a magistrate judge’s report and recommendation, the
district court is not statutorily required to review the report, under de novo or any other standard.
28 U.S.C. § 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140, 152 (1985). Nevertheless, the United
States Court of Appeals for the Third Circuit has held that it is better practice to afford some
level of review to dispositive legal issues raised by the report. Henderson v. Carlson, 812 F.2d
874, 878 (3d Cir. 1987), writ denied 484 U.S. 837 (1987). “When no objections are filed, the
district court need only review the record for plain error or manifest injustice.” Harper v.
Sullivan, No. 89-4272, 1991 U.S. Dist. LEXIS 2168, at *2 n.3 (E.D. Pa. Feb. 22, 1991). See also
Hill v. Barnacle, No. 15-3815, 2016 U.S. App. LEXIS 12370, at *16-17 (3d Cir. 2016) (holding
that even when objections are filed, district courts “are not required to make any separate
findings or conclusions when reviewing a Magistrate Judge’s recommendation de novo under 28
U.S.C. § 636(b)”); Oldrati v. Apfel, 33 F. Supp. 2d 397, 399 (E.D. Pa. 1998) (explaining that in
the absence of a timely objection, the court should review the magistrate judge’s report and
recommendation for clear error). The district court may accept, reject, or modify, in whole or in
part, the findings or recommendations made by the magistrate judge. 28 U.S.C. § 636(b)(1)(C).

                                                  1
                                               102918
to the Commissioner pursuant to sentence four of 42 U.S.C. § 405(g) for further proceedings
consistent with the Magistrate’s Report and Recommendation.
       3.     Judgment is entered in favor of Plaintiff, REVERSING the decision of the
Commissioner for the purpose of this remand only.
       4.     This case is CLOSED.



                                             BY THE COURT:




                                             /s/ Joseph F. Leeson, Jr.
                                             JOSEPH F. LEESON, JR.
                                             United States District Judge




                                               2
                                            102918
